Exhibit 10.2

SETTLEMENT AGREEMENT

SETTLEMENT AGREEMENT (the “Agreement”) dated as of December 29, 2006 (the
“Effective Date”) between Tyco International Ltd., a Bermuda corporation
(“Parent”), and Richard S. Meelia (“Executive”).

W I T N E S S E T H:

- - - - - - - - - -

WHEREAS, Executive currently serves as Chief Executive Officer of Parent’s Tyco
Healthcare business segment; and

WHEREAS, Parent and Executive previously entered into a Retention Agreement
effective as of February 14, 2002, which was subsequently amended effective
December 9, 2004 and again effective December 9, 2005 (as amended, the
“Retention Agreement”), to encourage Executive to remain in the employ of the
Company (as defined therein) and to ensure the continued availability of his
advice and counsel; and

WHEREAS, Executive has agreed with Parent to terminate the Retention Agreement
and to relinquish all payment and benefit rights thereunder in exchange for a
settlement payment, as further described herein; and

WHEREAS, Parent and Executive desire to enter into this Settlement Agreement to
document such termination and settlement;

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1.             TERMINATION OF RETENTION AGREEMENT.  Executive hereby
acknowledges and agrees that the Retention Agreement is hereby terminated and
shall hereinafter be null, void and of no effect, and that he shall not be
entitled to any payments or benefits thereunder from Parent, the Company (as
defined therein) or any other subsidiary or affiliate of Parent, direct or
indirect. In addition, Parent and Executive acknowledge and agree that any
elections made by Executive under the Retention Agreement with respect to his
stock options shall be null, void and of no effect, and that Executive’s rights
with respect to his stock option, restricted stock, restricted share unit and
performance share awards shall be as described in the applicable award
agreements, without giving effect to any provision of such award agreements that
reference the Retention Agreement.


--------------------------------------------------------------------------------




2.             SETTLEMENT PAYMENT.  As consideration for the foregoing
agreement, Parent agrees to pay Executive the sum of US $5,000,000 on the last
regular scheduled pay date in January, 2007, which payment Executive agrees to
accept in full satisfaction of all his rights under the Retention Agreement.

3.             COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instruments.

4.             MISCELLANEOUS.  This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New York without regard to its conflicts of law principles.

5.             WITHHOLDING.  Parent may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TYCO INTERNATIONAL LTD.

 

 

 

 

 

 

 

 

By:

Laurie Siegel

 

 

 

Name: Laurie Siegel

 

 

Title: SVP, Human Resources

 

 

 

 

 

 

 

 

RICHARD S. MEELIA

 

 

 

 

 

Richard S. Meelia

 

 

 

2


--------------------------------------------------------------------------------